DETAILED ACTION
1.	The amendment received on January 13, 2022 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
3.	Claim 4 is objected to for the following:  due to the amendment to claim 1 and the cancellation of claims 2-3 it appears that on line 1 of claim 4 ‘method of claim 3’ should read –method of claim 1-.  Claim 4 is also objected to for the following:  on line 2 it appears that ‘the coded pump pulse’ should read –each coded pump pulse-.  Corrections are required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (200 km fiber-loop Brillouin distributed fiber sensor using bipolar Golay codes and a three-tone probe)-previously cited in view Soto et al. (Bipolar optical pulse coding for performance enhancement in BOTDA sensors)-previously cited and Motil et al. ([INVITED] State of the art of Brillouin fiber-optic distributed sensing)-previously cited.
	As for claim 1, Yang in a 200 km fiber-loop Brillouin distributed fiber sensor using bipolar Golay codes and a three-tone probe discloses/suggests the following: a Brillouin Optical Time Domain Analysis (BOTDA) method for an optical fiber under test (FUT) (page 2: Figure 2 
	And Yang discloses/suggests bipolar coding of a bipolar codeword such that all resulting bits are encoded with an optical pulse (page 1: 2. Principle:  lines 1-4; page 2:  Figure 2:  -1 for pump frequency (frequency of  f2) at Brillouin loss; 1 for pump frequency (frequency of f1) at Brillouin gain).  Yang does not explicitly state the use of ‘bipolar cyclic coding.’ He does state that bipolar Golay coding with a three tone probe provides the use of codes offering high SNR enhancement (page 5: 4. CONCLUSION lines 1-3).
	Nevertheless, Soto in a bipolar optical pulse coding for performance enhancement in BOTDA sensors teaches using bipolar pulse coding and single sideband suppressed carried modulation for BOTDA sensors to provide a higher signal-to-noise ratio enhancement and stronger robustness to pump depletion (abstract) and suggests cyclic coding by virtue of having duty cycles to avoid any inter-pulse crosstalk and to avoid distortions in the decoding process resulting from bit patterning effects (page 16392: last paragraph beginning with ‘While non-
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try using bipolar cyclic coding to provide higher signal-to-noise ratios, robustness to pump depletion, less averaging, and faster scanning ranges for BOTDA as well as to achieve the predictable result of increasing the SNR of BOTDA measurements.
	As for the bipolar cyclic codeword with “1” and “-1” is encoded on two frequency sidebands f1 and f2 of the pump pulses; wherein the frequencies of the two frequency sidebands are different from one another (f1 ≠ f2), and if one bit of the bipolar cyclic codeword is “1” then the higher frequency of the two frequency sidebands is encoded with an optical pulse and if one bit of the bipolar cyclic codeword is “-1” then the lower frequency of the two frequency sidebands is encoded with an optical pulse’ Yang does not explicitly state this.  
Yang discloses/suggests the pump pulses comprise two frequencies f1 that refers to a higher frequency inducing Brillouin gain, and f2 that refers to a lower frequency inducing Brillouin loss (page 1: 2. Principle:  lines 1-4; page 2:  Figure 2:  -1 for pump frequency 2) at Brillouin loss; 1 for pump frequency (frequency of f1) at Brillouin gain) while also citing Soto (page 1: 2. Principle: line 2 ‘sensing8’ and line 4 ‘(inducing Brillouin loss)8’ and see page 4: References [8]).  And Yang demonstrates that ‘-1’ refers to a lower sideband attributable to Brillouin depletion and  ‘1’ refers to a higher sideband attributable to Brillouin amplification (Fig. 2: Pump (-1) with Loss and Pump (1) with Gain; lines 4-7 of paragraph to the left of Fig. 2:  ‘While the central spectral component corresponds to the coded probe signal that is detected, the upper and lower sidebands compensate for the depletion/amplification affecting the pump pulses.’). In addition, Yang discloses/suggests if a bit of the bipolar codeword is “1”, then f1 is encoded with an optical pulse representative of the bit and if the bit of the bipolar codeword is “-1”, then f2 is encoded with an optical pulse representative of the bit (page 1: 2. Principle:  lines 1-4; page 2:  Figure 2:  -1 for pump frequency (frequency of f2) at Brillouin loss; 1 for pump frequency (frequency of f1) at Brillouin gain). 
And Soto in a bipolar optical pulse coding for performance enhancement in BOTDA sensors teaches making simultaneous use of the Brillouin gain and loss spectra by virtue of having ‘every bit of the bipolar code’ being ‘sequentially transmitted in only one of the pump single sidebands, following the patterns defined by bipolar codes.  This way bits ‘1s’ of the bipolar sequences are positioned at the upper-frequency sideband inducing Brillouin gain on the probe, while bits ‘-1’ at the lower-frequency sideband induce Brillouin loss’(Soto:  page 3:  lines 6-10 of second paragraph just above Fig.  1 which shows ‘1s’ for upper frequency sideband and ‘-1s’ for lower frequency sideband).  And Soto shows the highlighted two frequencies for the pump pulses wherein the pulse sequence corresponds to a 16-bit bipolar Golay codeword (page 4: second paragraph beginning with ‘Figure 2(b) shows an example’ and see Fig. 2(b)) and states 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have the bipolar cyclic codeword with “1” and “-1” be encoded on two frequency sidebands f1 and f2 of the pump pulses; wherein the frequencies of the two frequency sidebands are different from one another (f1 ≠ f2), and if one bit of the bipolar cyclic codeword is “1” then the higher frequency of the two frequency sidebands is encoded with an optical pulse and if one bit of the bipolar cyclic codeword is “-1” then the lower frequency of the two frequency sidebands is encoded with an optical pulse’ in order to provide small cumulative gain being maintained along the fiber and providing a robust method to limit the amount of pump depletion by having Brillouin gain frequencies (‘1s’) being compensated by Brillouin loss frequencies (‘-1s’).
	As for claim 4, Yang in view of Soto and Motil discloses/suggests everything as above (see claim 1).  In addition, Yang discloses/suggests each coded pump pulse is evenly and equidistantly distributed on an entire round-trip of the optical fiber (page 2: Figure 4(a) with second paragraph beginning with ‘To verify the robustness …’ lines 2-6).
	As for claim 5, Yang in view of Soto and Motil discloses/suggests everything as above (see claim 4).  In addition, Yang discloses/suggests each pulse encoded in fi and f2 will exhibit equal power after amplification by an erbium doped optical amplifier (EDFA) positioned in an optical path of the pulses (page 3:  Figure 3: EOM2 and EOM3 to  EOM4 to polarizer to EDFA; page 3:  lines 6-13:  ‘Pump pulses at the two spectral components are properly synchronized and .
Response to Arguments
6.	Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive.  The applicant ‘submits that these particular aspects of the claimed invention are not disclosed, taught or suggested by the cited combination of references’ referring to the limitations added to currently amended claim 1.  The examiner disagrees.  Please refer to rejection of claim 1.   Though original claims 2 and 3 were cancelled,  the original limitations of claims 2-3 were not incorporated into claim 1.  The amendment necessitated new ground(s) of rejection with regards to Yang et al. (200 km fiber-loop Brillouin distributed fiber sensor using bipolar Golay codes and a three-tone probe)-previously cited, Soto et al. (Bipolar optical pulse coding for performance enhancement in BOTDA sensors)-previously cited, and Motil et al. ([INVITED] State of the art of Brillouin fiber-optic distributed sensing)-previously cited. With regards to the limitations added to currently amended claim 1, please refer to Yang et al. in  view of Soto et al. in the rejection of claim 1 above under Claim Rejections - 35 USC § 103 starting on page 4 third paragraph beginning with ‘As for the bipolar cyclic codeword with “1” and “-1” is encoded on two frequency…’
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886